Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 22, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  161299(10)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MARIO MONTANO,                                                                                      Richard H. Bernstein
          Plaintiff,                                                                                  Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161299
  COURT OF APPEALS,
            Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 13,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 22, 2020
         a0921
                                                                              Clerk